 


114 HRES 394 IH: Condemning Joseph Kony and the Lord’s Resistance Army for continuing to perpetrate crimes against humanity, war crimes, and mass atrocities, and supporting ongoing efforts by the United States Government, the African Union, and governments and regional organizations in central Africa to remove Joseph Kony and Lord’s Resistance Army commanders from the battlefield and promote protection and recovery of affected communities.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. RES. 394 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. McGovern (for himself, Mr. Pitts, Mr. Smith of Washington, Mr. Rodney Davis of Illinois, Ms. Lee, Mr. Neugebauer, Mr. Lewis, Mr. Israel, Mr. Blumenauer, Ms. Edwards, Ms. Wilson of Florida, Mr. Richmond, Ms. Maxine Waters of California, and Ms. Norton) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Condemning Joseph Kony and the Lord’s Resistance Army for continuing to perpetrate crimes against humanity, war crimes, and mass atrocities, and supporting ongoing efforts by the United States Government, the African Union, and governments and regional organizations in central Africa to remove Joseph Kony and Lord’s Resistance Army commanders from the battlefield and promote protection and recovery of affected communities. 
 
 
Whereas the Lord's Resistance Army, which first formed in northern Uganda, continues its reign of terror in the Democratic Republic of the Congo, the Central African Republic, and South Sudan, destabilizing the region and deliberately killing at least 2,400 civilians since 2008, many of whom were targeted in schools and churches;  Whereas atrocities committed by the Lord’s Resistance Army have resulted in the rape and brutal mutilation of countless men, women, and children; the abduction of over 70,000 civilians, including at least 30,000 children, many of whom were forced to become child soldiers or sex slaves; the continued displacement of more than 200,000 civilians from their homes, many of whom do not have access to essential humanitarian assistance; and the general deterioration of governance and security in affected areas; 
Whereas insecurity caused by the Lord's Resistance Army has undermined efforts by the African Union and governments in the region, which have been supported by the United States and the international community, to consolidate peace and stability in each of the countries affected by the Lord's Resistance Army;  Whereas the Lord’s Resistance Army engages in elephant poaching and the violent pillaging of natural resources in the Democratic Republic of the Congo and the Central African Republic, using the profits from its sales of ivory, gold, and diamonds to fund its operations and the purchase of munitions; 
Whereas the senior core command structure of the Lord’s Resistance Army remains functional and the 2005 arrest warrant issued by the International Criminal Court against Joseph Kony for war crimes and crimes against humanity remains pending, as testimony to the continued threat faced by the region;  Whereas the Senate remains dedicated to the commitment established in the Lord's Resistance Army Disarmament and Northern Uganda Recovery Act of 2009 (Public Law 111–172; 22 U.S.C. 2151 note) by working with regional governments toward a comprehensive and permanent resolution to the conflict in northern Uganda and other affected areas through the provision of political, economic, military, and intelligence support to protect civilians, apprehend or remove Joseph Kony and his top commanders from the battlefield, and disarm and demobilize the remaining Lord's Resistance Army fighters; 
Whereas, in June 2012, the United Nations Security Council endorsed the Regional Strategy of the United Nations to bring an end to the Lord’s Resistance Army by focusing on the implementation of the Regional Cooperation Initiative of the African Union and to support the governments affected by the ongoing conflict;  Whereas, on September 18 and 19, 2012, the Governments of the Central African Republic, South Sudan, and the Republic of Uganda dedicated contingents of their armed forces to a unified African Union Regional Task Force mandated to permanently end the Lord’s Resistance Army threat, with the Government of the Democratic Republic of the Congo following suit on February 14, 2013; 
Whereas Joseph Kony remains a Specially Designated Global Terrorist and, on January 15, 2013, the Department of State under its Rewards for Justice Program announced a reward for information leading to Kony's arrest or conviction;  Whereas, on December 10, 2014, the United Nations Security Council issued a presidential statement welcoming the continued advisory and logistical support provided by the United States to the African Union Regional Task Force, while noting continued reports of the presence of senior Lord’s Resistance Army leaders in the disputed Kafia Kingi enclave and reports of opportunistic collaboration between the Lord’s Resistance Army and ex-Seleka forces in the Central African Republic; 
Whereas, on March 25, 2014, President Barack Obama notified Congress of the increased commitment of approximately 250 members of the United States Armed Forces to the Regional Task Force to assist regional forces in their efforts to protect civilians, encourage defections from the Lord’s Resistance Army, and bring Joseph Kony and his senior leadership to justice;  Whereas reports from nongovernmental organizations operating on the ground indicate that local communities and civil society leaders in the region have welcomed and continue to support the presence and continued assistance of United States military advisors; 
Whereas, due to the continued efforts of the Regional Task Force of the African Union and United States military advisors, killings carried out by the Lord’s Resistance Army have dropped 90 percent since 2011 and approximately 25 percent of the core fighting force of the Lord's Resistance Army has defected or been otherwise removed from the battlefield since January 2013;  Whereas over 120 women and children held in long-term captivity by the Lord’s Resistance Army escaped from the rebel group in 2014; 
Whereas reports from nongovernmental organizations and the United Nations Office for the Coordination of Humanitarian Affairs demonstrate an increase in attacks and abductions by the Lord’s Resistance Army in 2014 compared to 2013, as well as an increase in internally displaced persons in the northeastern region of the Democratic Republic of the Congo in late 2014;  Whereas the African Union Regional Task Force reported in January 2015 that Okot Odhiambo, a senior Lord’s Resistance Army officer indicted by the International Criminal Court on charges of war crimes and crimes against humanity, was killed in battle in 2013; 
Whereas, on January 5, 2015, Dominic Ongwen, a senior Lord’s Resistance Army officer indicted by the International Criminal Court on charges of war crimes and crimes against humanity, defected to forces from the United States and African Union Regional Task Force;  Whereas the inability of the Central African Republic and the Democratic Republic of the Congo to defuse violence, establish legitimate and effective governance, or achieve basic development objectives throughout their countries has provided safe haven for the Lord’s Resistance Army and the failure to immediately de-escalate and resolve the broader national crisis risks eclipsing gains made by United States efforts to prevent atrocities in the southeastern region of the Central African Republic; and 
Whereas targeted United States assistance and leadership has made a significant impact on preventing further mass atrocities and curtailing humanitarian suffering in central Africa and must be reinforced to maintain these gains: Now, therefore, be it   That the House of Representatives—
(1)condemns Joseph Kony and the Lord's Resistance Army for continuing to perpetrate crimes against humanity and mass atrocities, and supports ongoing efforts by the United States, the African Union, the international community, and governments in central Africa to remove Joseph Kony and Lord's Resistance Army commanders from the battlefield and promote protection and recovery for affected communities; (2)commends the continued efforts by the African Union, the United Nations, and regional partners to end the threat posed by the Lord's Resistance Army;
(3)supports efforts to provide the Regional Task Force with the logistics support and authorizations needed to access all areas of suspected Lord’s Resistance Army activity in the Central African Republic and the Democratic Republic of the Congo; (4)urges the President to reauthorize the deployment of United States Armed Forces personnel in support of Operation Observant Compass until senior Lord’s Resistance Army commanders are removed from the battlefield and the group no longer poses a significant threat to civilians;
(5)urges the Secretary of State and the Secretary of Defense to support the African Union and the Regional Task Force, as well as regional partners, in their efforts to deny the Lord’s Resistance Army safe haven in Sudan and in the disputed Kafia Kingi enclave, by expanding defection messaging initiatives, urging the African Union to engage more proactively in diplomatic outreach to the Government of Sudan, and removing Joseph Kony and his top commanders from the battlefield through the sharing of intelligence and other military assistance; (6)urges the African Union and the Regional Task Force, with the support of the European Union, as well as the Governments of Uganda, South Sudan, the Central African Republic, and the Democratic Republic of the Congo, to implement the Regional Strategy of the United Nations by—
(A)fully implementing the Regional Cooperation Initiative developed by the African Union to bring an end to the Lord’s Resistance Army; (B)enhancing efforts to promote the protection of civilians in all areas in which the Lord’s Resistance Army operates; and
(C)broadening current efforts of disarmament, demobilization, repatriation, resettlement, and reintegration to all areas affected by the Lord’s Resistance Army, as well as humanitarian and child protection efforts; (7)welcomes the continued defections of men, women, and children from the Lord’s Resistance Army, and calls on governments in the region and the international community to support their demobilization and safe return;
(8)calls on the Secretary of State, the Secretary of Defense, the Administrator of the United States Agency for International Development, and the heads of other relevant United States Government agencies to utilize authorized and appropriated funds— (A)to continue efforts to enhance intelligence, surveillance, and reconnaissance support to the African Union Regional Task Force, and specifically to encourage additional enablers and actionable intelligence to increase the effectiveness of partner operations;
(B)to work with the United Nations, the African Union, and regional government partners to encourage and help non-indicted Lord’s Resistance Army members, abductees, and noncombatants to defect safely from the group through the distribution of aerial leaflets, the broadcast of come home radio programs, and the continuation of flights utilizing helicopter-based speaker systems over known areas of Lord’s Resistance Army operation; (C)to expand efforts to prevent the Lord’s Resistance Army from funding its operations through the theft and trade of illicit ivory, gold, and diamonds; and
(D)to support rehabilitation and reintegration programs led by nongovernmental organizations and regional government partners for children, youth, and adults that have been abducted and indoctrinated by the Lord’s Resistance Army; (9)commends those members of the United States Armed Forces previously or currently deployed to serve in support of Operation Observant Compass for their critical contributions to efforts to remove Joseph Kony and Lord’s Resistance Army commanders from the battlefield, protect civilians, and encourage members of the Lord’s Resistance Army to peacefully defect; and
(10)urges the President, with input from United States Government agencies, regional governments, multilateral partners, and nongovernmental organizations, to develop a strategy aimed at supporting sustainable recovery and security within areas affected by the Lord’s Resistance Army, with existing resources, and in partnership with other donors and multilateral bodies, including the World Bank, the European Union, and others.  